Citation Nr: 0843314	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for ulcerous 
proctocolitis.  

3.  Entitlement to service connection for primary sclerosing 
cholangitis.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the VA 
RO in Pittsburgh, Pennsylvania.  

During the course of his appeal, the veteran requested a 
Travel Board hearing for which he failed to appear.  A 
statement from the veteran, received in April 2008, indicated 
that he could not attend the scheduled hearing due to a work 
conflict.  Thus, the hearing request is deemed withdrawn. See 
38 C.F.R. § 20.704 (2008).  

The issues of entitlement to service connection for primary 
sclerosing cholangitis and for ulcerous proctocolitis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Type II diabetes mellitus was not present in service, 
manifested to a compensable degree within one year following 
discharge from service, or shown for many years thereafter; 
and type II diabetes mellitus is not otherwise related to 
service.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in September 2005, March 2006 
and May 2006, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim on appeal, as well as what information and evidence 
must be submitted by the veteran and the types of evidence 
that will be obtained by VA.  The claim, inter alia, was last 
adjudicated via a statement of the case (SOC), in October 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service dental records, post-service private 
treatment records, and records from the German equivalent of 
the Social Security Agency.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran.  

Significantly, the veteran's service medical records (SMRs) 
are not available.  The Board notes that, after several 
requests by the RO were made to various facilities, attempts 
to obtain these records were unsuccessful.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  Here, in a letter dated in May 2006, the RO advised 
the veteran that requests were made to the National Personnel 
records Center (NPRC) to obtain his service medical records, 
but the NPRC was unable to locate the records.  The May 2006 
notice also advised the veteran to submit records and other 
evidence that could establish his claim for service 
connection.  Hence, the Board is satisfied that all 
reasonable efforts to develop the record have been made with 
respect to the claim for type II diabetes mellitus.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

To prevail on the issues of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran generally asserts that he developed type II 
diabetes mellitus as a result of his military service.  

As noted above, as a consequence of the missing SMRs, the 
Board will base its decision on the evidence of record.  
However, the Board is cognizant that when SMRs are lost or 
missing, the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although the veteran has a diagnosis of type II diabetes 
mellitus, the Board finds that presumptive service 
connection, as defined by 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309, is not for application.  
Furthermore, the Board finds that there is no other basis on 
which to grant service connection for type II diabetes 
mellitus, first manifested a decade after he was discharged 
from service.  The only service records available are service 
dental records.  Among the dental records is an Adult Medical 
History Form, one of the only documents that addresses non-
dental information, which is negative for findings of type II 
diabetes mellitus.  Furthermore, diagnosis of type II 
diabetes mellitus was, by the veteran's own admission, not 
indicated in treatment records until approximately 10 years 
after the veteran was discharged from service. (See VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received in June and August 2005).  This is strong evidence 
against a finding of any continuity of symptomatology and 
against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

The Board notes private treatment records dated in February 
2002 and June 2003 reflect diagnoses of type II diabetes 
mellitus.  Additionally, a January 2004 German Social 
Services disability decision, granting benefits for the 
veteran's physical disabilities, lists a type II diabetes 
mellitus diagnosis in the health information section.  
However, there is no competent and persuasive evidence of a 
nexus between the veteran's current condition and service.  
The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While acknowledging the veteran's belief that his diabetes 
mellitus is in some way related to his service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  However, in the present case an 
examination is not required since the current evidence fails 
to suggest that diabetes mellitus is in any way related to 
the veteran's period of military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence, even in consideration 
of the heightened duty due to the missing SMRs, is against 
the claim for entitlement to service connection for type II 
diabetes mellitus, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for type II diabetes mellitus is denied.  


REMAND

The veteran contends that he suffered from primary sclerosing 
cholangitis and ulcerous proctocolitis that is related to 
service.  Specifically, the veteran asserts that while he was 
stationed with the 977th MP Company in Fort Riley, Kansas, 
from November 1988 to January 1990, he was deployed to Cairo, 
Egypt in October 1989 in support of operation Bright Star.  
The veteran alleges that while in Cairo he experienced pain 
to his abdominal and liver regions and was admitted to the M. 
A. S. H. unit where he began treatment for hepatitis.  He 
alleges that on November 2, 1989, he was medivacked to an 
American hospital in Wiesbaden, Germany where he received 
additional treatment for 12 days before he was transported 
back to Fort Riley.  

As noted above, the veterans SMRs are not available, and 
where the SMRs have been lost or destroyed, VA has a 
"heightened" duty to more carefully explain the reasons and 
bases of its decision and to seriously consider applying the 
benefit-of-the-doubt doctrine.  See, Russo v. Brown, 9 Vet. 
App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 
215, 217-8 (2005).  Here, although multiple attempts have 
been made to locate the veteran's missing SMRs to no avail, 
the veteran, in his November 2007 VA Form 9, has argued that 
morning reports and/or unit rosters of the 977th MP Company 
could assist in corroborating the November 2, 1989 incident.  
In this regard, the Board finds that the veteran has made a 
reasonable request as it appears that, given the specificity 
with which the veteran describes the incident, morning 
reports/unit rosters may confirm and corroborate his claims.  
Consequently, a remand is necessary so that the RO can 
attempt to locate morning reports/unit rosters for the 977th 
MP Company.  

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
treatment records for his claimed 
disabilities.  If the AMC or RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request that he 
submits the outstanding evidence.  

2.  The AMC or RO should make all 
reasonable efforts to obtain morning 
reports and other available service 
records to confirm the medical treatment 
the veteran alleges he received in October 
and November 1989.  The veteran again 
again should be advised to provide lay 
statements or other pertinent documents to 
corroborate his account.

3.  Then, the AMC or the RO should 
readjudicate the veteran's claims for 
service connection for primary sclerosing 
cholangitis and for ulcerous 
proctocolitis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental SOC and provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


